Gibson, P. J.,
When, defendant in a divorce case who, for many years, has lived in Massillon, Ohio, and all of the record shows that he continued to live there, conveniently arrives within the County of Washington within a few days after a divorce suit was instituted there, and is, promptly served by a constable who apparently was waiting for him and the circumstances are unaccounted for, the case must go back to the master that he may make a thorough investigation, to determine whether or not there is collusion. We are. not unmindful that plaintiff in her complaint states, .under oath, there is no collusion, but the circumstances indicate otherwise.
*205And now, June 29, 1953, this case is referred hack to the master.